DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/22/21 has been entered. Claims 1-20 remain pending in the application.

Claim Objections
Claims 1, 9, 15 are objected to because of the following informalities:
"is the greater" should be "is greater than" [Claims 1, 9, 15, lines 15, 15, 15].

Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 3, 5-9, 12-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vosshall (US 2010/0076930) in view of Clark (US 4,761,785) and further in view of Garrod (US 2012/0016849).
Regarding claim 1, Vosshall discloses:
A method, comprising: obtaining, by a backup node, a current version vector associated with a file and a last completed vector associated with the file at least by ([0076] “Initially, at step 400, the data set is empty. At step 402, a client process 134 updates empty data version V0 using host A. Host A, which coordinates the write, copies the clock of the previous version and increases the counter value associated with host A and creates the vector clock for data version V1. In this case, the counter is incremented to one since this is the first update. Data set service 112 stores data version V1 and its associated vector clock [(A, 1)], e.g., host A performs a local write operation and further sends the new version (along with the new vector clock) to hosts B and C to perform additional local write operations and store additional copies.”) and the obtaining of a current version vector and a last completed vector are the storing/retrieval of versions the vector clocks for V1 (current version vector) and V0 (last completed version vector),
wherein the current version vector associated with the file is comprised of a first incarnation identifier and a first transaction identifier and the last completed vector associated with the file is comprised of a second incarnation identifier and a second transaction identifier at least by ([0087] “Vector Clock={(<Host ID><host-gen><key-gen>), <counter>, <time-stamp>}
The host ID is a unique identifier for a host and the counter parameter encodes the causality information for a data version, and corresponding to the {host ID, counter} pair described previously. In an exemplary embodiment, the combination of the (<Host ID><host-gen><key-gen>) parameters operates in the manner described previously with regard to the host ID alone.” [0088] “When the risk of forgetting (e.g., after host failure) is identified, a host 130 updates its <host-gen> parameter so that for all future vector clocks it generates (for any key), it appears to be an entirely different host. Thus, incrementing the <host-gen> parameter upon rebooting the host 130 permits vector clocks generated prior to failure to be distinguished from vector clocks generated after rebooting. As will be appreciated, the counter for each vector clock is monotonically increasing in an unbounded fashion. In an exemplary embodiment, in order to avoid unbounded counter numbers, each host is periodically forced to choose a new unique identity, e.g., by incrementing the <host-gen> parameter.”) and the first/second incarnation identifiers are the host-gen parameters of the vector clocks, such as for V0 and V1, respectively, which each correspond to the number of times that a host has rebooted while the first/second transaction identifiers are the counters, for V0 and V1, that are also stored within the vector clocks.
comparing the first incarnation identifier of the current version vector associated with the file with the second incarnation identifier of the last completed version vector associated with the file; comparing the first transaction identifier of the current version vector associated with the file with the second transaction identifier of the last completed version vector associated with the file at least by ([0074] “In an exemplary embodiment, a version history is stored with each copy of a data set. For example, the version history may be stored in the form of vector clocks which capture causality relations between different versions of the same data set. The vector clocks may concisely store enough information about the version history of the data set to permit a determination whether two versions are in conflict. In an exemplary embodiment, the vector clock comprises a list of {host ID, counter) pairs associated with the versions of data sets.” [0079] “The host can determine by comparing the respective clocks [(A, 1)] and [(A, 2);(B, 1)] of version VI and version V3 that version VI causally precedes version V3 and hence that it was meant to be overwritten by version V3. If, on the other hand, a different sequence of events has occurred, and a vector clock for data version V3 has less-than-or-equal counters for all of the hosts in the clock of version VI, then version V3 is an ancestor of version VI and can be removed.”) and the version history (file) storing the vector clocks (version vector) comprising the {host ID, counter} pairs (incarnation, transaction identifiers) for different versions of a data set can be compared. The last completed version vector is [(A, 1)] of version VI while the current version vector is [(A, 2);(B, 1)] of version V3, for example, and upon determining that a current version vector reflects operations on the file that are either earlier than or the same as the identifiers in the last completed version 
Vosshall fails to disclose “in response to determining that the first incarnation identifier of the current version vector is the greater than the second incarnation identifier of the last completed version vector, waiting to access the file until the current version vector is less than or equal to the last completed version vector; and in response to the current version vector comprising the first incarnation identifier and the first transaction identifier being less than or equal to the data of the last completed version vector comprising the second incarnation identifier and the second transaction identifier, accessing the file at least in part by: reading the file; determining that an inconsistency for the file exists; and fixing the inconsistency in the file”
However, Clark teaches in response to determining that the first incarnation identifier of the current version vector is the greater than the second incarnation identifier of the last completed version vector, waiting to access the file until the current version vector is less than or equal to the last completed version vector at least by ([col. 6, lines 58-68] “The version numbers that could exist on disk before a new update request is completed include all the values for prior update requests that are still on the queue plus the value that precedes the first (oldest) request element in the queue. If an update request is not removed from the queue until it is completed, it is only necessary for a new update to wait if there are other requests on the queue for the same data record, and the incremented version number for the new data record matches the version number preceding the first request element still in the queue.”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Clark into the teaching of Vosshall because the references disclose details regarding the versioning of data. Consequently, one of ordinary skill in the art would be motivated to modify the system of Vosshall to further include waiting to access data until their corresponding versions/vectors are consistent in order to retrieve the most-recent data.
Vosshall, Clark fail to disclose “and in response to the current version vector comprising the first incarnation identifier and the first transaction identifier being less than or equal to the data of the last completed version vector comprising the second incarnation identifier and the second transaction identifier, accessing the file at least in part by: reading the file; determining that an inconsistency for the file exists; and fixing the inconsistency in the file”
However, Garrod teaches the above limitations at least by ([0074] “At event 507, the update sent from site 101 is received at site 102. In accordance with step 410 of method 400, the version vector for the data object received in the update <2, 0, 0> is compared against site 102's current version vector for the data object <1, 0, 0>. Such comparison reveals that sites 102's version vector happened before (is ordered before) site 101's version vector. Thus, the update received at site 102 reflecting the change made at site 101 does not conflict with site 102's version of the data object. In accordance with step 440 of method 400, site 102 incorporates the change received in the update into its local copy of the data object with the change received in the update superseding any differing properties of site 102's copy of the data object. In particular, the value of the Name property in site 102's copy of the data object is changed from “J.S.” to “John Smith”. In accordance with step 450 of method 400, Site 101's version vector for the data object received in the update is merged with site 102's version vector to produce a new version vector for the data object at site 102 of <2, 0, 0>.”) and the determined inconsistency, based on the comparison of version vectors, is fixed by site 102 incorporating the change received in the update into its local copy of the data object with the change received in the update.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Garrod into the teaching of Vosshall, Clark because the references disclose details regarding the versioning of data. Consequently, one of ordinary skill in the art would be motivated to modify the system as in the combination of references to further include the fixing of data inconsistencies based on comparing the version vectors in order to guarantee the freshest data upon access.
As per claim 3, claim 1 is incorporated, Vosshall further discloses:
wherein the current version vector associated with the file is stored in a first data repository and the last completed vector associated with the file is stored in a second data repository at least by ([0023] “Data set service includes a data storage system 118 which may store the data sets.” [0052] “Referring first to FIGS. 13A-13B, an example write operation is shown. In FIG. 13A, a write request for version Vn+1 is received by host A from client process the key associated with the data and a vector clock are also stored.” [0074] “In an exemplary embodiment, a version history is stored with each copy of a data set. For example, the version history may be stored in the form of vector clocks which capture causality relations between different versions of the same data set.”) and the current version vector stored in a first data repository are the vector clocks stored along with the data sets on the data storage system 118.
As per claim 5, claim 1 is incorporated, Vosshall further discloses:
wherein performing the one or more file system operations on the file comprises: generating a vector clock for the backup node, the vector clock including a corresponding incarnation identifier and a corresponding incremented transaction identifier relative to a previous transaction performed by the backup node; updating the current version vector associated with the file based on the generated vector clock at least by ([0076] “At step 402, a client process 134 updates empty data version V0 using host A. Flost A, which coordinates the write, copies the clock of the previous version and increases the counter value associated with host A and creates the 
performing one or more read or write operations on the file; and upon completion of the one or more read or write operations, updating the latest completed version vector associated with the file based on the generated vector clock at least by ([0078] “At step 404, the same client process 134 updates data version VI using host A. The host A, which coordinates the write, copies the clock of the previous version and increases the counter value associated with host A to two and creates the vector clock for data version V2. Again, host A forwards the data version V2 and its associated vector clock [(A,2)] to hosts B and C for local write operations and store additional copies. Version V2 descends from version VI and therefore over-writes version VI”).
As per claim 6, claim 1 is incorporated, Vosshall further discloses:
further comprising: restarting the backup node; obtaining an incarnation identifier from a previous version vector associated with the backup node; and resetting the first incarnation identifier and the first transaction identifier, the resetting including incrementing the first incarnation identifier relative to the previous incarnation identifier and setting the first transaction identifier to an initial, sequential value at least by ([0088] ‘Thus, incrementing the <host-gen> parameter upon rebooting the host 130 permits 
As per claim 7, claim 1 is incorporated, Vosshall further discloses:
wherein the current version vector and last completed version vector further comprises a unique identifier of the backup node at least by ([0074] “In an exemplary embodiment, the vector clock comprises a list of {host ID, counter} pairs associated with the versions of data sets.”) and the host ID is the unique identifier of the node.
As per claim 8, claim 1 is incorporated, Vosshall further discloses:
wherein the incarnation identifier indicates a number of times one of the one or more nodes of the distributed backup system has restarted at least by ([0088] “When the risk of forgetting (e.g., after host failure) is identified, a host 130 updates its <host-gen> parameter so that for all future vector clocks it generates (for any key), it appears to be an entirely different host. Thus, incrementing the <host-gen> parameter upon rebooting the host 130 permits vector clocks generated prior to failure to be distinguished from vector clocks generated after rebooting”),
and the transaction identifier indicates a number of transactions associated with the incarnation identifier at least by ([0074] “In an exemplary embodiment, the vector clock comprises a list of {host ID, counter} pairs associated with the versions of data sets. The host ID value indicates the host that coordinated the write operation. The counter value indicates the number of 
Regarding claim 9, Vosshall discloses:
A computer program product, the computer program product being embodied in a non-transitory computer readable medium and comprising instructions for: obtaining, by a backup node, a current version vector associated with a file and a last completed vector associated with the file at least by ([0076] “Initially, at step 400, the data set is empty. At step 402, a client process 134 updates empty data version V0 using host A. Host A, which coordinates the write, copies the clock of the previous version and increases the counter value associated with host A and creates the vector clock for data version V1. In this case, the counter is incremented to one since this is the first update. Data set service 112 stores data version V1 and its associated vector clock [(A, 1)], e.g., host A performs a local write operation and further sends the new version (along with the new vector clock) to hosts B and C to perform additional local write operations and store additional copies.”) and the obtaining of a current version vector and a last completed vector are the storing/retrieval of versions the vector clocks for V1 (current version vector) and V0 (last completed version vector),
wherein the current version vector associated with the file is comprised of a first incarnation identifier and a first transaction identifier and the last completed vector associated with the file is comprised of a second incarnation identifier and a second transaction identifier at least by ([0087] “Vector Clock={(<Host ID><host-gen><key-gen>), <counter>, <time-stamp>}
The host ID is a unique identifier for a host and the counter parameter encodes the causality information for a data version, and corresponding to the {host ID, counter} pair described previously. In an exemplary embodiment, the combination of the (<Host ID><host-gen><key-gen>) parameters operates in the manner described previously with regard to the host ID alone.” [0088] “When the risk of forgetting (e.g., after host failure) is identified, a host 130 updates its <host-gen> parameter so that for all future vector clocks it generates (for any key), it appears to be an entirely different host. Thus, incrementing the <host-gen> parameter upon rebooting the host 130 permits vector clocks generated prior to failure to be distinguished from vector clocks generated after rebooting. As will be appreciated, the counter for each vector clock is monotonically increasing in an unbounded fashion. In an exemplary embodiment, in order to avoid unbounded counter numbers, each host is periodically forced to choose a new unique identity, e.g., by incrementing the <host-gen> parameter.”) and the first/second incarnation identifiers are the host-gen parameters of the vector clocks, such as for V0 and V1, respectively, which each correspond to the number of times that a host has rebooted while the first/second transaction identifiers are the counters, for V0 and V1, that are also stored within the vector clocks.
comparing the first incarnation identifier of the current version vector associated with the file with the second incarnation identifier of the last completed version vector associated with the file; comparing the first transaction identifier of the current version vector associated with the file with the second transaction identifier of the last completed version vector associated with the file at least by ([0074] “In an exemplary embodiment, a version history is stored with each copy of a data set. For example, the version history may be stored in the form of vector clocks which capture causality relations between different versions of the same data set. The vector clocks may concisely store enough information about the version history of the data set to permit a determination whether two versions are in conflict. In an exemplary embodiment, the vector clock comprises a list of {host ID, counter) pairs associated with the versions of data sets.” [0079] “The host can determine by comparing the respective clocks [(A, 1)] and [(A, 2);(B, 1)] of version VI and version V3 that version VI causally precedes version V3 and hence that it was meant to be overwritten by version V3. If, on the other hand, a different sequence of events has occurred, and a vector clock for data version V3 has less-than-or-equal counters for all of the hosts in the clock of version VI, then version V3 is an ancestor of version VI and can be removed.”) and the version history (file) storing the vector clocks (version vector) comprising the {host ID, counter} pairs (incarnation, transaction identifiers) for different versions of a data set can be compared. The last completed version vector is [(A, 1)] of version VI while the current version vector is [(A, 2);(B, 1)] of version V3, for example, and upon determining that a current version vector reflects operations on the file that are either earlier than or the same as the identifiers in the last completed version 
Vosshall fails to disclose “in response to determining that the first incarnation identifier of the current version vector is the greater than the second incarnation identifier of the last completed version vector, waiting to access the file until the current version vector is less than or equal to the last completed version vector; and in response to the current version vector comprising the first incarnation identifier and the first transaction identifier being less than or equal to the data of the last completed version vector comprising the second incarnation identifier and the second transaction identifier, accessing the file at least in part by: reading the file; determining that an inconsistency for the file exists; and fixing the inconsistency in the file”
However, Clark teaches in response to determining that the first incarnation identifier of the current version vector is the greater than the second incarnation identifier of the last completed version vector, waiting to access the file until the current version vector is less than or equal to the last completed version vector at least by ([col. 6, lines 58-68] “The version numbers that could exist on disk before a new update request is completed include all the values for prior update requests that are still on the queue plus the value that precedes the first (oldest) request element in the queue. If an update request is not removed from the queue until it is completed, it is only necessary for a new update to wait if there are other requests on the queue for the same data record, and the incremented version number for the new data record matches the version number preceding the first request element still in the queue.”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Clark into the teaching of Vosshall because the references disclose details regarding the versioning of data. Consequently, one of ordinary skill in the art would be motivated to modify the system of Vosshall to further include waiting to access data until their corresponding versions/vectors are consistent in order to retrieve the most-recent data.
Vosshall, Clark fail to disclose “and in response to the current version vector comprising the first incarnation identifier and the first transaction identifier being less than or equal to the data of the last completed version vector comprising the second incarnation identifier and the second transaction identifier, accessing the file at least in part by: reading the file; determining that an inconsistency for the file exists; and fixing the inconsistency in the file”
However, Garrod teaches the above limitations at least by ([0074] “At event 507, the update sent from site 101 is received at site 102. In accordance with step 410 of method 400, the version vector for the data object received in the update <2, 0, 0> is compared against site 102's current version vector for the data object <1, 0, 0>. Such comparison reveals that sites 102's version vector happened before (is ordered before) site 101's version vector. Thus, the update received at site 102 reflecting the change made at site 101 does not conflict with site 102's version of the data object. In accordance with step 440 of method 400, site 102 incorporates the change received in the update into its local copy of the data object with the change received in the update superseding any differing properties of site 102's copy of the data object. In particular, the value of the Name property in site 102's copy of the data object is changed from “J.S.” to “John Smith”. In accordance with step 450 of method 400, Site 101's version vector for the data object received in the update is merged with site 102's version vector to produce a new version vector for the data object at site 102 of <2, 0, 0>.”) and the determined inconsistency, based on the comparison of version vectors, is fixed by site 102 incorporating the change received in the update into its local copy of the data object with the change received in the update.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Garrod into the teaching of Vosshall, Clark because the references disclose details regarding the versioning of data. Consequently, one of ordinary skill in the art would be motivated to modify the system as in the combination of references to further include the fixing of data inconsistencies based on comparing the version vectors in order to guarantee the freshest data upon access.
Regarding claim 15, Vosshall discloses:
A system comprising: a processor configured to: obtain a current version vector associated with the file and a last completed vector associated with the file at least by ([0076] “Initially, at step 400, the data set is empty. At step 402, a client process 134 updates empty data version V0 using host A. Host A, which coordinates the write, copies the clock of the previous version and increases the counter value associated with host A and creates the vector clock 
wherein the current version vector associated with the file is comprised of a first incarnation identifier and a first transaction identifier and the last completed vector associated with the file is comprised of a second incarnation identifier and a second transaction identifier at least by ([0087] “Vector Clock={(<Host ID><host-gen><key-gen>), <counter>, <time-stamp>}
The host ID is a unique identifier for a host and the counter parameter encodes the causality information for a data version, and corresponding to the {host ID, counter} pair described previously. In an exemplary embodiment, the combination of the (<Host ID><host-gen><key-gen>) parameters operates in the manner described previously with regard to the host ID alone.” [0088] “When the risk of forgetting (e.g., after host failure) is identified, a host 130 updates its <host-gen> parameter so that for all future vector clocks it generates (for any key), it appears to be an entirely different host. Thus, incrementing the <host-gen> parameter upon rebooting the host 130 permits vector clocks generated prior to failure to be distinguished from vector clocks generated after rebooting. 
compare the first incarnation identifier of the current version vector associated with the file with the second incarnation identifier of the last completed version vector associated with the file; compare the first transaction identifier of the current version vector associated with the file with the second transaction identifier of the last completed version vector associated with the file at least by ([0074] “In an exemplary embodiment, a version history is stored with each copy of a data set. For example, the version history may be stored in the form of vector clocks which capture causality relations between different versions of the same data set. The vector clocks may concisely store enough information about the version history of the data set to permit a determination whether two versions are in conflict. In an exemplary embodiment, the vector clock comprises a list of {host ID, counter) pairs associated with the versions of data sets.” [0079] “The host can determine by comparing the respective clocks [(A, 1)] and [(A, 2);(B, 1)] of version VI and 
and a memory coupled to the processor and configured to provide the processor with instructions at least by ([0097] “An exemplary system for implementing the overall system or portions of the invention might include a general purpose computing device in the form of a computer, including a processing unit, a system memory, and a system bus that couples various system components including the system memory to the processing unit…The drives and their associated machine-readable media provide nonvolatile storage of machine-executable instructions”).
Vosshall fails to disclose “in response to a determination that the first incarnation identifier of the current version vector is the greater than the second incarnation identifier, wait to access the file until the current version vector is less than or equal to the last completed version vector; and in response to the current version vector comprising the first incarnation identifier and the first transaction identifier being less than or equal to the last completed version vector comprising the second incarnation identifier and the second transaction identifier, the processor configured to access the file at least in part by: read the file; determine that an inconsistency for the file exists; and fix the inconsistency in the file”
However, Clark teaches in response to a determination that the first incarnation identifier of the current version vector is the greater than the second incarnation identifier, wait to access the file until the current version vector is less than or equal to the last completed version vector at least by ([col. 6, lines 58-68] “The version numbers that could exist on disk before a new update request is completed include all the values for prior update requests that are still on the queue plus the value that precedes the first (oldest) request element in the queue. If an update request is not removed from the queue until it is completed, it is only necessary for a new update to wait if there are other requests on the queue for the same data record, and the incremented version number for the new data record matches the version number preceding the first request element still in the queue.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Clark into the teaching of Vosshall because the references disclose details regarding the versioning of data. Consequently, one of ordinary skill in the art would be motivated to modify the system of Vosshall to further include waiting to access data until their corresponding versions/vectors are consistent in order to retrieve the most-recent data.
Vosshall, Clark fail to disclose “and in response to the current version vector comprising the first incarnation identifier and the first transaction identifier being less than or equal to the last completed version vector comprising the second incarnation identifier and the second transaction identifier, the processor configured to access the file at least in part by: read the file; determine that an inconsistency for the file exists; and fix the inconsistency in the file”
However, Garrod teaches the above limitations at least by ([0074] “At event 507, the update sent from site 101 is received at site 102. In accordance with step 410 of method 400, the version vector for the data object received in the update <2, 0, 0> is compared against site 102's current version vector for the data object <1, 0, 0>. Such comparison reveals that sites 102's version vector happened before (is ordered before) site 101's version vector. Thus, the update received at site 102 reflecting the change made at site 101 does not conflict with site 102's version of the data object. In accordance with step 440 of method 400, site 102 incorporates the change received in the update into its local copy of the data object with the change received in the update superseding any differing properties of site 102's copy of the data object. In particular, the value of the Name property in site 102's copy of the data object is changed from “J.S.” to “John Smith”. In accordance with step 450 of method 400, Site 101's version vector for the data object received in the update is merged with site 102's version vector to produce a new version vector for the data object at site 102 of <2, 0, 0>.”) and the determined inconsistency, based on the comparison of version 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Garrod into the teaching of Vosshall, Clark because the references disclose details regarding the versioning of data. Consequently, one of ordinary skill in the art would be motivated to modify the system as in the combination of references to further include the fixing of data inconsistencies based on comparing the version vectors in order to guarantee the freshest data upon access.
As per claim 18, claim 15 is incorporated, Vosshall further discloses:
wherein the processor is further configured to perform the one or more file system operations on the file, wherein to perform the one or more file system operations on the file, the processor is further configured to: generate a vector clock for a backup node, the vector clock including a corresponding incarnation identifier and a corresponding incremented transaction identifier relative to a previous transaction performed by the backup node; update the current version vector associated with the file based on the generated vector clock; perform one or more read or write operations on the file; and upon completion of the one or more read or write operations, update the latest completed version vector associated with the file based on the generated vector clock at least by ([0076] “FIG. 16 illustrates an example of data versioning as may be used by data set service increases the counter value associated with host A and creates the vector clock for data version V1. In this case, the counter is incremented to one since this is the first update. Data set service 112 stores data version V1 and its associated vector clock [(A, 1)], e.g., host A performs a local write operation and further sends the new version (along with the new vector clock) to hosts B and C to perform additional local write operations and store additional copies.”).
Claims 12-14, 19-20 recite equivalent claim limitations as the method of claims 5-7, except that they set forth the claimed invention as a computer program product and a system, respectively, as such they are rejected for the same reasons as applied hereinabove.


Claims 2, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vosshall (US 2010/0076930) in view of Clark (US 4,761,785) and Garrod (US 2012/0016849) and further in view of Jain (US 5,737,601).
As per claim 2, claim 1 is incorporated, Vosshall, Clark, Garrod fail to disclose “wherein fixing the inconsistency in the file comprises rolling back the file to a previous stable version of the file”
However, Jain teaches the above limitations at least by ([cols. 21-22, lines 66-3] “Further, if a conflict is detected, the present invention provides the ability to communicate an exception, to rollback any changes to a data copy after an 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Jain into the teaching of Vosshall, Clark, Garrod because the references similarly disclose the versioning of files/data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the rolling back of changes when a conflict is detected as in Jain in order to avoid accessing old data in the future due to inconsistencies.
Claims 10, 16 recite equivalent claim limitations as the method of claim 2, except that they set forth the claimed invention as a computer program product and a system, respectively, as such they are rejected for the same reasons as applied hereinabove.

Claim 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vosshall (US 2010/0076930) in view of Clark (US 4,761,785) and Garrod (US 2012/0016849) and further in view of Ackaouy (US 7,552,223).
As per claim 4, claim 1 is incorporated, Vosshall, Clark, Garrod fail to disclose “wherein attempting to resolve inconsistencies in the file comprises attempting to update the file based on a cached copy of a file update”
However, Ackaouy teaches the above limitations at least by ([col. 2, lines 10-16] “a method to provide data consistency in a storage system, includes: providing, by a server to a proxy cache, a lock associated with a delegated file in 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ackaouy into the teaching of Vosshall, Clark, Garrod because the references similarly disclose the versioning of files/data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the rolling back of changes when a conflict is detected as in Ackaouy in order to quickly make data consistent and to avoid accessing old data in the future.
Claims 11, 17 recite equivalent claim limitations as the method of claim 4, except that they set forth the claimed invention as a computer program product and a system, respectively, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 09/22/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pg. 8, applicant argues that the cited references fail to disclose “in response to determining that the first incarnation identifier of the current version vector is the greater than the second incarnation identifier of the last completed 
In response to the preceding argument, examiner respectfully submits that Clark discloses this limitation at least by [col. 6, lines 58-68] which teaches that version numbers that exists on disk before a new update request is completed (second incarnation identifier of the last completed version vector of the last completed version vector) and incremented version numbers (first incarnation identifier of the current version vector) and waiting for the new update when other requests are on the queue for the same data record and the incremented version number for the new data record matches the version number preceding the first request element still in the queue.
Regarding 35 USC 103, on pg. 10, applicant argues that Clark is silent regarding incarnation identifiers.
In response to the preceding argument, examiner respectfully submits that [col. 6, lines 58-68] of Clark discloses version numbers that exists on disk before a new update request is completed (second incarnation identifier of the last completed version vector of the last completed version vector) and incremented version numbers (first incarnation identifier of the current version vector) and waiting for the new update when other requests are on the queue for the same data record and the incremented version number for the new data record matches the version number preceding the first request element still in the queue.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/WILLIAM P BARTLETT/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169